In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1090V
                                     Filed: February 10, 2015
                                            Unpublished

****************************
VIRGIL KIM,                            *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Tetanus-Diphtheria-acellular Pertussis;
                                       *      TDaP; Table Injury; Brachial Neuritis;
SECRETARY OF HEALTH                    *      Brachial Plexitis; Special Processing
AND HUMAN SERVICES,                    *      Unit
                                       *
                   Respondent.         *
                                       *
****************************
Amber Wilson, Esq., Maglio, Christopher, and Toale, PA (DC), Washington, DC for
      petitioner.
Claudia Gangi, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On November 7, 2014, Virgil Kim filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he “developed pain in the left
shoulder and he was suffering from numbness and tingling in his hands” after receiving
the DTaP and influenza vaccinations on October 12, 2013. Petition at 1. Petitioner was
“diagnosed . . . with left brachial plexitis triggered by vaccination (DTaP).” Petition at 2.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

      On February 9, 2015, respondent filed her Rule 4(c) report in which she
concedes “that compensation is appropriate in this case.” Respondent’s Rule 4(c)
Report [“Res. Report”] at 3. Specifically, respondent believes “that petitioner has

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
satisfied his burden of proof in establishing that he suffered an on-Table brachial
neuritis as a result of his receipt of the Tetanus-Diphtheria-acellular Pertussis vaccine in
his left arm on October 12, 2013.” Errata to Res. Report, filed Feb. 10, 2015, at 1.
Agreeing that petitioner’s injury lasted for more than six months, respondent indicates
petitioner “has satisfied all legal prerequisites for compensation under the Act.” Res.
Report at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2